Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Larry Lee Davis, Appellant                           Appeal from the 348th District Court of
                                                      Tarrant County, Texas (Tr. Ct. No. 348-
 No. 06-17-00057-CV        v.                         285843-16).        Memorandum Opinion
                                                      delivered by Justice Moseley, Chief Justice
 MLSC Holdings, L.P., d/b/a Mac Churchill             Morriss and Justice Burgess participating.
 Auto Mall, Appellee



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We note that the appellant, Larry Lee Davis, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED OCTOBER 31, 2017
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk